Case 18-12309-CSS   Doc 1081-1   Filed 01/04/21   Page 1 of 5




                    EXHIBIT A
             Case 18-12309-CSS          Doc 1081-1       Filed 01/04/21      Page 2 of 5



                                AML GLOBAL ECLIPSE LLC
                         c/o iLaw, Temple Chambers, 3-7 Temple Avenue
                                      London, EC4Y 0HP

                                                                                  November 30, 2020

Sent via Electronic Mail

ONE Aviation Corporation
3520 Spirit Drive SE
Albuquerque, New Mexico 87106
Attn: Alan Klapmeier, Jim Carroll
Email: alan.klapmeier@oneaviation.aero, jim.carroll@carrollservicesllc.com

Re: Transition Services Agreement


All,

        Reference is hereby made to that certain Asset Purchase Agreement, dated as of October
20, 2020 (as amended, modified, or supplemented in accordance with its terms, the “Purchase
Agreement”; capitalized terms used but not defined herein shall have the meanings ascribed to
such terms in the Purchase Agreement), by and among AML Global Eclipse LLC (“Purchaser”),
ONE Aviation Corporation, a Delaware corporation, and certain direct and indirect wholly owned
subsidiaries set forth on the signature page hereto under the heading “Debtors”, pursuant to which,
among other things, the Debtors agreed to sell all of their right, title, and interest in, and Purchaser
agreed to purchase all of the Debtor’s right, title and interest in, the Purchased Assets.

        Purchaser hereby acknowledges that certain data and information that do not constitute
Purchased Assets (including data and information relating to the Debtor’s corporate documents,
personnel records, the “Kestrel project”, and other records or data, in each case to the extent not
constituting Purchased Assets, together, the “Debtor Data”) are contained on the computer servers
of the Debtors. To control confidentiality post-Closing, the parties agree to retain Mike Hinton,
who in conjunction with Alfredo Perez who is being retained by Purchaser, would serve as the
agreed liaisons between the parties and to act as “gatekeeper” with access to the servers providing
data required by the Debtors or Purchaser with respect to the foregoing. Purchaser and Debtor
shall jointly hire and pay for Mike Hinton to act as an independent representative of the parties
under this letter agreement. Purchaser agrees it will cooperate with the Debtors from and after the
Closing to separate the Debtor Data contained on such the computer servers, to not access the
Debtor Data and to transfer the Debtor Data to the Debtors or as directed in writing by the Debtors.
In the event that Mike Hinton is unable or unwilling to perform this function, the parties will agree
on an independent substitute person or entity. In the event that Alfredo Perez is unable or unwilling
to perform the function noted above, the parties will agree on a substitute person retained by
Purchaser. For the sake of clarity Purchaser will have full and immediate access to all the data on
the servers that are not claimed by the Debtor as Debtor Data. The Purchaser shall be entitled to
review on a confidential basis an inventory of the data claimed as Debtor Data prior to the transfer
of such data to the Debtors or as directed in writing by the Debtors.


                                                                                               11471073
22890291
                   Case 18-12309-CSS    Doc 1081-1     Filed 01/04/21   Page 3 of 5



        Parties agree to indemnify and hold Mike Hinton harmless from any liability arising out of
good faith performance of his duties assumed under this agreement as a third-party beneficiary
hereof.

        Sections 11.5 (“Governing Law”), 11.6 (“Jurisdiction, Waiver of Jury Trial”) and 11.7
(“Notices”) of the Purchase Agreement shall apply to this letter mutatis mutandis as if set forth
herein at length.

                                       [Signature page follows]




                                                  2
                                                                                          11471073
2" = "1" "261242889v.2" ""
0 = 1 22890291
Case 18-12309-CSS   Doc 1081-1        Filed 01/04/21        Page 4 of 5



                            Very truly yours,

                            AML GLOBAL ECLIPSE LLC


                            By:
                                    Name:       Christopher C. S. Harborne
                                    Title:      Manager



                            Agreed


                            ONE Aviation Corporation




                            By:
                                    Name:       __________________
                                    Title:




               [Signature Page to Letter Agreement]
Case 18-12309-CSS   Doc 1081-1    Filed 01/04/21        Page 5 of 5




                         Very truly yours,

                         AML GLOBAL ECLIPSE LLC


                         By:
                                 Name:       Christopher C. S. Harborne
                                 Title:      Manager



                         Agreed


                         ONE Aviation Corporation




                         By:
                                 Name:       Alan Klapmeier
                                 Title:      CEO
